PER CURIAM.
Based upon the record on appeal, the briefs and oral argument and the points as framed and recited in the briefs, and without addressing ourselves to the procedures employed in the trial court or here nor any other potential issues not articulated in the points on appeal, the judgment here appealed is affirmed except insofar as it purports to award attorney’s fees, for which we find no basis in contract or law. Our decision here is not intended to foreclose future consideration in the trial court of the cross-claim and third party claim which do not appear to have been adjudicated by the judgment here appealed and are not mentioned therein.
Affirmed in part and reversed in part and remanded for further proceedings in accordance with law.
McCORD, C. J., and BOYER and MELVIN, JJ., concur.